Citation Nr: 0427849	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-23 877	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for pulmonary 
tuberculosis (PTB).



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The appellant had service as a member of Recognized 
Philippine Guerilla forces from September 1943 to April 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appellant's original claims file was lost, and a new one 
was begun after her request to reopen her claim was received 
in October 2000.


FINDINGS OF FACT

1.  A prior rating decision, the date of which is unknown 
because of a lost file, denied service connection for 
pulmonary tuberculosis (PTB).

2.  Evidence received since the earlier rating decision is 
new, and is so significant that it must be considered to 
fairly decide the underlying claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
appellant's claim of service connection for PTB.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant submitted a request to reopen a claim of 
service connection for PTB in October 2000.  Submitted along 
with the claim was evidence of treatment for PTB in October 
1947, as well as the report of  x-ray examinations dated in 
October 1947 and August 2000.  Also submitted was an October 
1947 note "to whom it may concern", signed by the 
appellant's attending physician, Dr. Salvador Santiago, which 
noted that the appellant was suffering from PTB and might be 
helped by the use of streptomycin.  The report of an October 
1947 radiography examination shows that there were medium 
density changes over one half of the right lung with fibroid 
strands reaching from the hilus (hilum) to the lower lobe.  
There were fibroid strands reaching from the left hilus to 
all parts of the lung.  The diagnosis was PTB.  The August 
2000 x-ray report shows that there were "fibrohazed" and 
fibrocalcific densities on both upper lung fields.  The heart 
was not enlarged; the aorta was tortous and faintly 
calcified.  The reporting physician's conclusion was minimal 
PTB, bilateral, activity undetermined.

In October 2002 the RO also received additional evidence from 
the appellant in the form of a November 1975 letter from Dr. 
Santiago.  In addition to certifying that the appellant had 
been admitted and treated for moderately advanced PTB from 
October to December 1947, Dr. Santiago also certified that 
the appellant was under his care from 1948 to 1960, and that 
her clinical records and x-ray films were destroyed in a 
typhoon and flood in 1961.  Additional evidence received from 
the appellant in October 2002 consists of copies of October 
and November 1947 requisitions and receipts for streptomycin 
for use by the appellant.  In March 2003 the appellant 
submitted radiological reports dated in November 1975 and 
March 2003.

Additional evidence was received in August 2003 from the 
office of the Adjutant General of the Armed Forces of the 
Philippines attesting to the appellant's service.  This 
certification also noted that the appellant incurred coughing 
and PTB, and was treated by Dr. Santiago.  In September 2003 
the appellant submitted a statement (translated from her 
native language) describing her service and related medical 
treatment.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The claim in 
the instant appeal was received in October 2000; 
consequently, only the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001, governs this case.)

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not previously submitted to agency decision 
makers and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge, supra.  In determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

As noted above, the appellant's claims file could not be 
found, requiring the building of a new one.  Of record is the 
report of a contact with the appellant wherein the Manila RO 
asked her if she had a copy of the previous denial of her 
claim.  She did not, and she stated that she could not 
remember the date of the denial.  It appears from the record 
that the denial was sometime after April 1976, because 
correspondence dated in April 1976 certified her service as a 
Philippine Guerilla.  The Board finds it reasonable to assume 
that this verification of service preceded an initial 
adjudication of a service connection claim.  Additionally, 
there is of record a copy of a November 1975 letter from Dr. 
Santiago certifying that the appellant had been admitted and 
treated for PTB from October to December 1947.  While there 
is no evidence that a copy of this letter was contained in 
the lost case file, it lends credence to the supposition that 
the original claim was adjudicated at about that time.  In 
any event, since the appellant's October 2000 request was a 
request to reopen her claim, and because she has told the RO 
that she does not have a copy of the previous decision 
denying service connection, the Board assumes that there was 
in fact an unappealed previous denial of service connection 
for PTB.

As a result of service connection for PTB having been denied 
in a previous rating decision, service connection for PTB may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

As noted above, evidence added to the record since it was 
rebuilt beginning in October 2000, consists of evidence of 
treatment for PTB in October 1947, the report of x-ray 
examinations dated in October 1947, November 1975, August 
2000, and March 2003, a copy of a November 1975 letter from 
Dr. Santiago certifying that the appellant had been admitted 
and treated for PTB from October to December 1947, the 
appellant's translated statement, the above-mentioned 
receipts, and the Philippines Armed Forces certification of 
service.  Because of the lost record there is no indication 
of what evidence was of record at the time of the earlier 
rating decision.  The Board therefore must consider that any 
evidence submitted since the record was rebuilt is, by 
definition, new.

Further, the evidence submitted indicates that the appellant 
was being treated for PTB in late 1947, which is within the 
three-year presumptive period for tuberculosis.  38 C.F.R. § 
3.307(a)(3).  The Board thus finds that the evidence bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Thus, the Board finds that the evidence submitted is both new 
and material.  Accordingly, the Board finds that the 
appellant's claim of entitlement to service connection for 
PTB is reopened.  38 C.F.R. § 3.156(a) (2001).  


ORDER

New and material evidence to reopen a claim of service 
connection for PTB has been presented; to this extent, the 
appeal is granted. 


REMAND

After review of the record, the Board is of the opinion that 
further development is warranted prior to adjudication of the 
appellant's claim of service connection.  

The Board notes that all of the medical evidence of record 
relating to PTB and the appellant has come from private 
physicians.  Also, as noted above, the appellant's early 
private medical records, including x-ray films, were 
reportedly lost in 1961.  Nevertheless, notations prepared in 
October and November 1947 show that the appellant was found 
to be suffering from pulmonary tuberculosis and experienced 
hemoptysis.  An October 1947 x-ray report shows that findings 
indicated moderately advanced PTB.  Streptomycin was 
recommended and prescribed.  38 C.F.R. § 3.374(c).  A 
November 1975 report from her treating physician certifies 
that the appellant was hospitalized from October to December 
1947.  

The provisions of 38 C.F.R. § 3.374 indicate that 
"[d]iagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment."  The records 
noted above suggest some active symptoms, namely hemoptysis, 
that required hospitalization.  Although comparative x-ray 
studies from the 1940s are not available, the Board finds 
that further medical opinion evidence regarding the meaning 
of the reported findings within such a short time after the 
appellant's military service would be helpful.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 


Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified as 
amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (2002), and 
the duty-to-assist regulations, 
found at 38 C.F.R. § 3.159 (2003), 
are fully complied with and 
satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002).  

Specifically, the appellant should 
be told of the information or 
evidence not of record that is 
necessary to substantiate her claim, 
told of the information or evidence 
that VA will seek to provide on her 
behalf, told of the information or 
evidence that she is expected to 
provide, and told to provide any 
evidence in her possession that 
pertains to the claim of service 
connection for PTB.

2.  The RO should contact the 
appellant and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claim which 
are not already of record.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the appellant.

3.  If the RO is unsuccessful in 
obtaining any medical records that 
may be identified by the appellant, 
it should inform the appellant and 
her representative, if any, of this 
and ask them to provide a copy of 
the outstanding medical records.

4.  Thereafter, the RO should 
arrange for a VA pulmonary 
examination of the appellant by a 
physician with appropriate expertise 
to determine the current status, and 
etiology of any PTB.  38 C.F.R. §§ 
3.370, 3.371, 3.372, 3.374, 3.375 
(2003).  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The claims file must be 
made available to and reviewed by 
the examiner.  The examiner should 
provide an opinion as to the meaning 
of the available evidence, 
particularly the evidence prepared 
in conjunction with treatment 
provided to the appellant from 
October to December 1947.  In other 
words, the examiner should indicate 
whether such records, including 
those showing hemoptysis and 
treatment with streptomycin, suggest 
active PTB, reinfection, etc.  The 
medical probabilities that PTB first 
occurred during the appellant's 
military service or during the 3-
year presumptive period should be 
stated.  38 C.F.R. § 3.307.  

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the appellant and her 
representative, if any, should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



